Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 4,6-9,11,12, are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/21/22.
Claim 21, is also withdrawn since it depends form withdrawn claim 6
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2,is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, states “standard size cork”  this is indefinite language since standards change over time and history. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3,5,10,13-15,17-20, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Laporta (US Pub No 2008/0272085).
With respect to claim 1, Laporta shows a stopper (disclosed as stopper or bung) for sealing an opening of a material-containing vessel, the stopper being configured to minimize an oxygen content within the vessel, the stopper comprising: a sealing element (any of the stopper shown in figs) having an oxygen transmission rate, the sealing element being configured to seal an opening of a vessel; and an oxygen scavenging element (17) contained within an interior of the sealing element, the oxygen scavenging element (17) configured to scavenge oxygen from a headspace of the vessel.  
With respect to claim 2, Laporta shows wherein sealing element (the stopper or bung) is configured as a standard sized cork for at least one of a cask, keg or barrel (functionally claimed and reference is cap (10)able of meeting function).  
With respect to claim 3, Laporta shows wherein the oxygen scavenging element (17) is at least partially surrounded by the sealing element (the stopper or bung) (fig. 3).  
With respect to claim 5, Laporta shows wherein the sealing element (the stopper or bung ) is formed of a material configured to inhibit the absorption and/or transmission of liquid therethrough (its seal).  
With respect to claim 10, Laporta shows wherein the sealing element includes a sidewall (shown) and a top surface (shown) defining a chamber (the chamber with 17) into which the oxygen scavenging element (17) is positioned. 
With respect to claim 13, Laporta shows the sealing element comprises a sidewall and a cap (10) positioned at a top end of the sidewall, the sidewall and cap (10) being formed of an oxygen impermeable material and defining an interior cavity, wherein the oxygen scavenging element (17) is contained within the interior cavity, and wherein an oxygen permeable material is positioned at a bottom end of the sidewall to seal the oxygen scavenging element (17) within the interior cavity.  
With respect to claim 14, Laporta shows wherein the cap (10) is configured to be removed to access an interior cavity of the sealing element for removal and replacement of the oxygen scavenging element (17) without removing the stopper from the vessel (the bottle).
With respect to claim 15, Laporta shows  wherein the stopper further includes an indicator (6) configured to detect a level of oxygen within the vessel and indicate when the oxygen scavenging element (17) should be replaced.  
With respect to claim 17, Laporta shows  wherein the indicator (6) comprises a material that is configured to change color depending on the level of oxygen present.  
With respect to claim 18, Laporta shows wherein the material (17) forms a sachet (sachets are disclosed) containing an oxygen scavenging material, the sachet being positioned in the interior cavity.  
With respect to claim 19, Laporta shows wherein the cap (10) is formed of a transparent or translucent material (transparent or a small window is disclosed) such that a color of the sachet is viewable without removing the cap (10).  
With respect to claim 20, Laporta shows wherein the sealing element is formed from a material selected from the group consisting of acrylonitrile butadiene styrene (ABS), high density polyethylene (HDPE), low density polyethylene (LDPE), polyethylene terephthalate (PET), polypropylene, polybutadiene styrene (PBS), polycarbonate (PC), Polyvinylidene dichloride (PVDC), polylactic acid (PLA), nylon, ethylene vinyl alcohol (EVOH), and combinations thereof (paragraph 2 “any elastomeric material”)

Allowable Subject Matter
Claim 16, is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN M BRADEN whose telephone number is (571)272-8026. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Picket can be reached on 571 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAWN M BRADEN/Primary Examiner, Art Unit 3736